This suit in trespass to try title was brought by appellees, H. F. Ruland et al., to recover from appellant, J. H. Bute, the title to and possession of approximately sixty (60) acres of land in the John Dickinson Survey in Galveston County, Texas.
Appellant, by answer and cross-action, asserted title to the land in controversy under the ten year statute of limitations.
One special issue was submitted to the jury, that of adverse possession under the ten year statute of limitations. The jury answered this issue in favor of appellees. Based on this verdict, the court rendered judgment in favor of appellees for the title and possession of the land sued for, denying the ruling sought by appellant.
Appellant has filed no brief in this court. Appellees have filed a brief and have appeared by counsel therein. Upon an examination of appellees' brief and the judgment of the court, we find that the judgment of the trial court can be affirmed under the showing made by appellees therein and that the record as presented shows no reversible error. Without further examination of the record, in accordance with Rule No. 416, Texas Rules of Civil Procedure, the judgment of the trial court is in all things affirmed. Letcher v. State, Tex. Civ. App. 134 S.W.2d 341; Guaranty Old Line Life Ins. Co. v. Leonard, Tex. Civ. App. 109 S.W.2d 1091.
Affirmed.